Case 3:20-cv-00229-TJC-JRK Document 6 Filed 05/26/20 Page 1 of 11 PageID 52



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

  ISAAIH XAVIZER ASH,

                    Plaintiff,

  v.                                               Case No. 3:20-cv-229-J-32JRK

  SGT. DANIEL et al.,

                    Defendant.


                                     ORDER

        I.    Status

        Plaintiff, a pretrial detainee at the Columbia County Jail,1 initiated this

  action by filing a pro se Civil Rights Complaint. Doc. 1. He has also filed a

  motion to proceed as a pauper.2 Doc. 2. In the Complaint, Plaintiff alleged that

  on February 23, 2020, officers ordered “the pod” to get on their assigned bunks.

  Doc. 1 at 5. Plaintiff stated that he then put a “sheet around [his] face because




        1Plaintiff is currently in pretrial custody for a pending state court
  criminal case in which the state is prosecuting Plaintiff for attempted armed
  robbery while masked. See State v. Ash, No. 12-2019-CF-000796 (Fla. 3d Cir.
  Ct.).
        2 Plaintiff’s request to proceed in forma pauperis (Doc. 2) is incomplete.
  As such, the Court directed Plaintiff, by May 1, 2020, to provide a completed
  request or pay the $400 filing fee. See Doc. 4. As of the date of this Order,
  Plaintiff has not complied with that directive.
Case 3:20-cv-00229-TJC-JRK Document 6 Filed 05/26/20 Page 2 of 11 PageID 53




  [he has] bad asthma and officers threaten[ed] to spray.”3 Id. Because Plaintiff

  had a sheet around his face, see id., and “for disobeying a verbal order,” see id.

  at 7, officers took Plaintiff out of his dorm and put him in confinement. Id. He

  claimed that while he was being moved to confinement, Defendant Daniel

  threatened to gas Plaintiff and made derogatory and offensive remarks.

        According to Plaintiff, while housed in confinement, Defendants Daniel

  and Geiger, along with Officers Brown and Gainey (who are not named as

  defendants), searched Plaintiff’s cell and illegally seized his “legal paperwork

  and legal . . . documents out of [his] motion of discovery,” hindering his ability

  to represent himself in state court. Id. He also argued that they took his towel,

  rag, soap, toothbrush, and toothpaste, which subjected him to cruel and unusual

  punishment. Id. Finally, he averred that they confiscated his Bible and his

  “Civilizations of Africa” book that he uses for his Islamic study, violating his

  “freedom of religious belief.” Id. He asserted that he requested that the officers

  return his belongings, to which they responded that they are “reviewing

  cameras”; however, Plaintiff believes the property was thrown away. Id. at 9.

        On April 8, 2020, the Court dismissed without prejudice Plaintiff’s claims

  regarding freedom of religion, conditions of confinement, and return of personal



        3Plaintiff does not allege that the officers used chemical agents on him or
  any other inmate.
                                          2
Case 3:20-cv-00229-TJC-JRK Document 6 Filed 05/26/20 Page 3 of 11 PageID 54




  property, as well as any claims regarding threatening comments. Doc. 4. The

  Court, however, construed Plaintiff’s allegations regarding the seizure of his

  legal material and discovery documents as a First Amendment access to courts

  claim. Id. at 10. The Court advised Plaintiff that he may file an amended

  complaint only as to his access to courts allegation. Id. Plaintiff has filed his

  Amended Complaint. Doc. 5. For the reason stated below, Plaintiff’s access to

  courts claim, as alleged in his Amended Complaint, is due to be dismissed.

        II.     Standard of Review

        The Prison Litigation Reform Act requires the Court to dismiss a case at

  any time if the Court determines that the action is frivolous, malicious, fails to

  state a claim upon which relief can be granted, or seeks monetary relief against

  a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). The

  Court liberally construes the pro se plaintiff’s allegations. See Haines v. Kerner,

  404 U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th

  Cir. 2011).

        With respect to whether a complaint “fails to state a claim on which relief

  may be granted,” § 1915(e)(2)(B)(ii) mirrors the language of Federal Rule of

  Civil Procedure 12(b)(6), so courts apply the same standard in both contexts.

  Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997); see also Alba v.

  Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). “To survive a motion to dismiss,

                                          3
Case 3:20-cv-00229-TJC-JRK Document 6 Filed 05/26/20 Page 4 of 11 PageID 55




  a complaint must contain sufficient factual matter accepted as true, to ‘state a

  claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Labels

  and conclusions” or “a formulaic recitation of the elements of a cause of action”

  that amount to “naked assertions” will not do. Id. (quotations, alteration, and

  citation omitted). Moreover, a complaint must “contain either direct or

  inferential allegations respecting all the material elements necessary to sustain

  a recovery under some viable legal theory.” Roe v. Aware Woman Ctr. for

  Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001) (quotations and citations

  omitted).

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that a

  person acting under color of state law deprived him of a right secured under the

  Constitution or laws of the United States. See Salvato v. Miley, 790 F.3d 1286,

  1295 (11th Cir. 2015); Harvey v. Harvey, 949 F.2d 1127, 1130 (11th Cir. 1992).

  Moreover, “conclusory allegations, unwarranted deductions of facts, or legal

  conclusions masquerading as facts will not prevent dismissal.” Rehberger v.

  Henry Cty., Ga., 577 F. App’x 937, 938 (11th Cir. 2014) (per curiam) (quotations

  and citation omitted). In the absence of a federal constitutional deprivation or

  violation of a federal right, a plaintiff cannot sustain a cause of action against

  a defendant.

                                           4
Case 3:20-cv-00229-TJC-JRK Document 6 Filed 05/26/20 Page 5 of 11 PageID 56




         III. Analysis

        In his Amended Complaint, Plaintiff generally realleges the same facts

  as those set forth in his Complaint. However, he now claims that when he was

  moved to confinement on February 23, 2020, all three Defendants (Daniel,

  Geiger, and Dampeire) searched Plaintiff’s cell and “purposely knowing

  [Plaintiff is] pro se and represent[ing] [himself] they deprived [him] of [his] legal

  work[,] legal documents[,] pre-wrote motions[,] and took witnesses[’] statements

  out of [his] motion of discovery.” Doc. 5 at 5. He also claims for the first time

  that Defendants violated his right to access to courts, “because [he is] a young

  black man only 18 thinking [Plaintiff] [doesn’t] know [his] rights.” 4 He argues

  that he has “suffered psychological trauma due to these events and still cannot

  represent [himself] properly.” Id. at 6. He requests monetary damages and the

  appointment of a “paid for attorney” to diligently represent him in his criminal

  case. Id.




        4 To the extent Plaintiff is attempting to allege an equal protection
  violation, such claim is insufficiently pled. See Jones v. Ray, 279 F.3d 944, 946-
  47 (11th Cir. 2001) (quoting Damiano v. Fla. Parole & Prob. Comm’n, 785 F.2d
  929, 932-33 (11th Cir. 1986) (“To establish an equal protection claim, a prisoner
  must demonstrate that (1) ‘he is similarly situated with other prisoners who
  received’ more favorable treatment; and (2) his discriminatory treatment was
  based on some constitutionally protected interest such as race.”)).

                                           5
Case 3:20-cv-00229-TJC-JRK Document 6 Filed 05/26/20 Page 6 of 11 PageID 57




        While Plaintiff has always alleged that he is proceeding pro se in his state

  court criminal proceeding, his original Complaint did not clarify if Plaintiff had

  been offered court-appointed representation and if he voluntarily declined that

  assistance. As such, in its Order directing Plaintiff to file an amended

  complaint, the Court directed Plaintiff to explain the circumstances of his

  criminal representation. Doc. 4. In conformance with the Court’s instruction,

  Plaintiff alleged the following in his Amended Complaint:

                    The state appointed me counsel Kimberly Mears
              which we had a[n] irreconcilable conflict[.] [S]he was
              also ineffective[.] I filed a motion and had a Nelson
              inquiry which the Judge gave two solutions because he
              denied [m]y ineffective assistance of counsel [claim,]
              saying he didn’t see grounds[.] Judge Brian [said] my
              solutions were keep a[n] ineffective attorney public
              defender or represent myself so the outcome was I
              became pro se.

  Doc. 5 at 13.

        Plaintiff’s allegation that he was offered court-appointed counsel and

  made the decision to proceed without an attorney is supported by his state court

  criminal docket.5 See Ash, No. 12-2019-CF-000796. It shows that soon after



        5  The Court takes judicial notice of Plaintiff’s state court docket. See
  McDowell Bey v. Vega, 588 F. App’x 923, 927 (11th Cir. 2014) (holding that
  district court did not err in taking judicial notice of the plaintiff’s state court
  docket when dismissing § 1983 action); see also Mangiafico v. Blumenthal, 471
  F.3d 391, 398 (2d Cir. 2006) (“docket sheets are public records of which the court
  could take judicial notice.”).
                                          6
Case 3:20-cv-00229-TJC-JRK Document 6 Filed 05/26/20 Page 7 of 11 PageID 58




  Plaintiff’s arrest, the state court appointed defense counsel for Plaintiff;

  however, it appears that on or about January 28, 2020, Plaintiff requested the

  state court to conduct a Nelson6 inquiry and discharge his court-appointed

  counsel. Id. On February 5, 2020, after conducting the Nelson hearing, the trial

  court granted Plaintiff’s request to discharge his attorney and allowed Plaintiff

  to proceed pro se. Id.

        Prisoners have a constitutional right of access to the courts. Bounds v.

  Smith, 430 U.S. 817, 828 (1977). That right may be met “by providing prisoners

  with adequate law libraries or adequate assistance from persons trained in the

  law.” Id. at 828. When interpreting the right of access to courts outlined in

  Bounds, the Eleventh Circuit has held that access to additional legal material

  is not mandatory where legal counsel is provided as an alternative. Smith v.

  Hutchins, 426 F. App’x 785, 789 (11th Cir. 2011) (citing Hooks v. Wainwright,

  775 F.2d 1433, 1435 (11th Cir. 1985) (“concluding state need not provide

  prisoners assistance of counsel in addition to libraries for purpose of filing


        6 See Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973). If a defendant
  expresses a desire to discharge court appointed counsel because of counsel’s
  ineffectiveness, the trial court will hold a Nelson hearing to determine whether
  there is reasonable cause to believe that the court appointed counsel is not
  rendering effective assistance to the defendant. Id. If the trial court finds that
  counsel is acting ineffectively, the trial judge will appoint substitute counsel.
  Id. If no such finding is made, the trial judge is to advise defendant that if he
  discharges his original counsel, the state may not thereafter be required to
  appoint a different attorney. Id.
                                          7
Case 3:20-cv-00229-TJC-JRK Document 6 Filed 05/26/20 Page 8 of 11 PageID 59




  collateral suits, stating, ‘it is noteworthy that Bounds refers to law libraries or

  other forms of legal assistance, in the disjunctive, no fewer than five times.’”)).

  Further, “[b]ecause Bounds addressed only the issue of access to courts in the

  context of inmates filing civil actions or habeas petitions for post-conviction

  relief, some courts have held that Bounds has no applicability to defendants

  representing themselves in criminal proceedings.”7 Smith, 426 F. App’x at 789

  n.5. Rather, where a pretrial detainee claims that his lack of access to legal

  material has hindered his ability to represent himself in a pending criminal



        7 In United States v. Chatman, 584 F.2d 1358 (4th Cir. 1978), the court
  explained that the right of access to courts for pretrial detainees seeking
  assistance with a pending criminal action is based on the Sixth Amendment
  right to counsel. Id. at 1360. The court explained the following:

        [Bounds] held that “the fundamental constitutional right of access
        to the courts requires prison authorities to assist inmates in the
        preparation and filing of meaningful legal papers by providing
        prisoners with adequate law libraries or adequate assistance from
        persons trained in the law.” 430 U.S. at 828. Bounds, of course, has
        no direct application to defendant. He was accused of [a] crime and
        had an absolute right to counsel, which he validly waived; he had
        no present thought of pursuing post-conviction relief. But, even so,
        we do not read Bounds to give an option to the [p]risoner as to the
        form in which he elects to obtain legal assistance. The option rests
        with the government which has the obligation to provide assistance
        as to the form which that assistance will take. Thus, to the extent
        that it may be said that Bounds has any application to the instant
        case, the United States satisfied its obligation under the Sixth
        Amendment when it offered defendant the assistance of counsel
        which he declined. We so hold. Cf. United States v. West, 557 F.2d
        151 (8th Cir. 1977).
                                          8
Case 3:20-cv-00229-TJC-JRK Document 6 Filed 05/26/20 Page 9 of 11 PageID 60




  proceeding, the constitutional right of access to courts may be satisfied if the

  plaintiff has been provided the option of legal counsel and his decision to

  represent himself was voluntarily made. Id. at 789 (citing Edwards v. United

  States, 795 F.2d 958, 961, n. 1, 3 (11th Cir. 1986) (stating that when counsel is

  offered, the alternative of other legal assistance is not mandatory, citing

  Bounds, 430 U.S. at 828); see also Degrate v. Godwin, 84 F.3d 768, 769 (5th Cir.

  1996) (agreeing with circuits holding that a defendant who rejects court

  appointed counsel has no constitutional right to access a law library in

  preparing a pro se defense at trial); Daker v. Warren, 660 F. App’x 737, 740

  (11th Cir. 2016) (reiterating that under Eleventh Circuit precedent access to a

  law library is not mandatory for a pro se defendant when counsel has been

  offered); Singleton v. FS No. 7084, No. 3:11-cv-70-J-12TEM, 2011 WL 617942,

  *3 (M.D. Fla. Feb. 15, 2011) (holding there is no constitutional right to access

  legal materials in preparing a pro se defense in a criminal case where counsel

  has been offered and the plaintiff has elected to represent himself).

        Here, the Court need not decide whether Bounds applies to pretrial

  detainees or whether Plaintiff has a right to access additional legal material,

  because the requirements of Bounds are satisfied if Plaintiff has the option to

  receive assistance from court-appointed counsel, but he is voluntarily

  proceeding pro se. See Smith, 426 F. App’x at 790 n.5 (“Regardless of whether

                                          9
Case 3:20-cv-00229-TJC-JRK Document 6 Filed 05/26/20 Page 10 of 11 PageID 61




   Bounds applies to pretrial detainees, we conclude in this case Bounds does not

   require access to a law library where Smith had the option of assistance of

   appointed counsel.”). The claims in his Amended Complaint demonstrate that

   Plaintiff has the option to be represented by court-appointed counsel, but he has

   voluntarily and knowingly declined that assistance so he could represent

   himself. While he appears to claim that he agreed to proceed pro se because his

   only other option was to be represented by an incompetent attorney, Plaintiff

   admits that the trial court conducted an inquiry into counsel’s effectiveness

   under the purviews of Nelson and determined that she was providing adequate

   representation. After the trial court found her to be acting effectively, Plaintiff

   states he made the decision to proceed pro se. Indeed, a review of his state court

   docket demonstrates that Plaintiff has been actively representing himself by

   filing numerous pro se motions. See Ash, No. 12-2019-CF-000796.

         Now, after voluntarily declining court-appointed counsel who has access

   to legal material, and electing to represent himself, Plaintiff complains about

   the difficulty of obtaining and securing legal documents while being housed in

   a pretrial detention facility. These facts do not sufficiently set forth a

   constitutional claim. Even if he has previously given up his right to counsel,

   Plaintiff may request reappointment of his prior attorney to represent him in

   his criminal case by filing a motion with the state court or voicing his concerns

                                           10
Case 3:20-cv-00229-TJC-JRK Document 6 Filed 05/26/20 Page 11 of 11 PageID 62




   at a scheduled hearing. This open and standing offer by the state satisfies

   Plaintiff’s First Amendment right of access to courts. See Smith, 426 F. App’x

   at 789-90, 790 n.5 (“[b]ecause Smith voluntarily and intelligently waived his

   right to counsel, Smith had no constitutional right to access . . . other legal

   resources during his pre-trial detention” and the option of appointed counsel

   satisfied the requirements of Bounds); Singleton, 2011 WL 617942 at *3 (“the

   offer of court-appointed counsel satisfies the state’s obligation to provide

   meaningful access to the courts.”).

           Accordingly, it is

           ORDERED AND ADJUDGED:

           1.    This case is DISMISSED without prejudice.

           2.    The Clerk of the Court shall enter judgment dismissing this case

   without prejudice and close the case.

           DONE AND ORDERED at Jacksonville, Florida, this 26th day of May,

   2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge
   Jax-7
   C:      Isaaih X. Ash, #CCSO19JBN002909

                                           11
